SMITH, Judge,
dissenting.
I most respectfully dissent from the majority’s determination that Petitioner is not entitled to receive vested retirement benefits due to his suspension and forfeiture of the office of judge.
Since the Pennsylvania Supreme Court’s decision in Retirement Board of Allegheny County v. McGovern, 316 Pa. 161, 174 A. 400 (1934), public retirement benefits have been viewed as deferred compensation for services actually rendered in the past. See also Bellomini v. State Employees’ Retirement Board, 498 Pa. 204, 445 A.2d 737 (1982). Judicial compensation is divided into two parts—present which is the salary paid and deferred which is the pension payment. Goodheart v. The Honorable Robert P. Casey, 521 Pa. 316, 555 A.2d 1210 (1989). One who has rendered service for this agreed compensation has earned both his salary and pension rights. Wright v. Allegheny County Retirement Board, 390 Pa. 75, 134 A.2d 231 (1957). These contractual rights are fixed upon an employee’s entry into the system and cannot be subsequently diminished nor adversely effected. Association of Pennsylvania State College & University Faculties v. State System of Higher Education, 505 Pa. 369, 479 A.2d 962 (1984).
The State Retirement Board’s decision to deny retirement benefits to Petitioner was based upon Article V, Section 16(b) of the Pennsylvania Constitution which states that:
(b) Justices, judges and justices of the peace shall be retired upon attaining the age of seventy years. Former and retired justices, judges and justices of the peace shall *297receive such compensation as shall be provided by law. No compensation shall be paid to any justice, judge or justice of the peace who is suspended or removed from office under section eighteen of this article or under article six.
The term “compensation” was apparently construed by the Board as including retirement benefits. The pension rights due Petitioner which have vested for prior service performed by him are separate and distinct from the judicial salary received by Petitioner during his tenure in office. Moreover, Petitioner’s pension rights as a state employee should be determined not by the constitutional provision relied upon by the Board but rather by provisions of the State Employees’ Retirement Code, Sections 5101—5956 of the Act of March 1, 1975, P.L. 125, 71 Pa.C.S. §§ 5101— 5956 (1974 Code). Section 5955 provides in pertinent part:
Pension rights of State employees shall be determined solely by this part or any amendment thereto,____
Applying firmly established principles of statutory construction, it is clear from the above language that the legislature intended pension rights to be decided separately from compensation as that term is referred to in Article V, Section 16(b).
The Supreme Court has unequivocally stated that the Retirement Code of 1959, amended in 1974, established a comprehensive retirement system for state employees, including judges. Goodheart; 71 Pa.C.S. § 5101. Thus, it would appear that the Retirement Code is the exclusive legislative pronouncement and authority in this area. Additionally, the Supreme Court has held in Catania v. State Employees’ Retirement, 498 Pa. 684, 450 A.2d 1342 (1982) that a pension plan is unalterable once a public employee has commenced employment and joined the retirement system. It would therefore appear that a public employee who has become eligible for retirement possesses certain vested and contractual rights which may not thereafter be disturbed even by the legislature. See Geary v. Allegheny County Retirement Board, 426 Pa. 254, 257, 231 A.2d 743, 745 (1967).
*298The majority is thus impaled upon the horns of a dilemma. If it destroys Petitioner’s vested pension rights, the majority places Petitioner in the same category as those judges “removed” from office. See Matter of Cunningham, 517 Pa. 417, 538 A.2d 473, appeal dismissed sub. nom. White v. Judicial Inquiry & Review Board, — U.S. -, 109 S.Ct. 36, 102 L.Ed.2d 16 (1988). Those individuals may never again return to the judges’ pension plan. However, if Petitioner is elected to the same office in the future, which he has the right to accomplish by the express ruling of the Supreme Court in Cunningham, Petitioner has the right to return to the judges’ pension plan at the same level he held at the time of suspension by paying into the plan any contributions returned to him at the time of suspension. See 71 Pa.C.S. §§ 5907, 5504.1 This result unquestionably clashes with the majority’s determination that Petitioner has no right to receive his vested pension benefits.
Simply put, it has to be one or the other. Petitioner is either permanently barred from receiving his pension benefits or he is entitled to receipt of his benefits presently. The Supreme Court distinguished Petitioner’s case from *299others which arose out of the same series of transactions in Cunningham. Petitioner reported the gift on his 1985 annual financial reporting statement and thus did not violate the rule requiring reporting. He was never charged with any criminal offense2 and most importantly, Petitioner was not permanently barred from holding the office of judge. Hence, there exists no legal basis for the destruction of Petitioner’s vested pension rights.
The dilemma here is further complicated by the fact that the Board on the one hand has determined that Petitioner is not entitled to his pension benefits due to his suspension from office while on the other hand, the Supreme Court has ruled in Cunningham that Petitioner warrants the sanction of suspension and forfeiture of office and cessation of his “salary” only. In Cunningham, the Supreme Court expressly stated with regard to the sanctions imposed that:
The sanction of removal, which carries with it an automatic bar from ever holding judicial office in this Commonwealth in the future, expressly mandates forfeiture of the office____ [A] vacancy is created and the errant jurist can be replaced. Equally apparent is that the sanction of ‘discipline’, which does not provide for the termination of the jurist’s salary was not intended to include a cessation of his or her performance of the duties of the office of judge____
While suspension, like removal, requires that the salary cease from the date of the entry of such an order, Art. V, § 18(h),6 it does not carry with it the automatic forfeiture of office that is mandated for the sanction of removal under subsection (l).7 Art. V, § 18(1). It would be an overly broad interpretation of subsection (1) to read it as prohibiting this Court, in the discretion vested under the article, from imposing a forfeiture of office, where appropriate, in view of the gravity of an offense that would require the imposition of a suspension.
*300We therefore conclude that although the sanction of suspension does not require an automatic forfeiture of the office, we in our discretion can require a forfeiture with the sanction of suspension where it is appropriate.8 Such a reading still maintains a distinction between the two sanctions. Removal provides for a perpetual bar against ever holding judicial office. Suspension, while permitting the office to be declared vacant, does not impose that perpetual impediment upon a former jurist. (Citation and footnotes omitted.) (Emphasis added.)
Cunningham, 517 Pa. at 426-427, 538 A.2d at 477-478. The Supreme Court’s decision to order suspension of Petitioner and to declare his office vacant provided that his “salary” shall cease, or stated alternatively, Petitioner’s present compensation. It is therefore logical to conclude that the import of the Supreme Court’s order was such that it did not require the result created by the majority’s decision in the instant matter.3

. Section 5907(d) provides as follows:
(d) Credit for previous service or change in membership status.— Any active member or eligible school employee who desires to receive credit for his total previous State service or creditable nonstate service to which he is entitled, or a joint coverage member who desires to become a full coverage member, shall so notify the board and upon written agreement by the member and the board as to the manner of payment of the amount due, the member shall receive credit for such service as of the date of such agreement.
Section 5504(a) states in pertinent part:
(a) Amount of contributions.—The contributions to be paid by an active member or eligible school employee for credit for total previous State service or to become a full coverage member shall be sufficient to provide an amount equal to the regular and additional accumulated deductions which would have been standing to the credit of the member for such service had regular and additional member contributions been made with full coverage in the class of service and at the rate of contribution applicable during such period of previous service and had his regular and additional accumulated deductions been credited with statutory interest during all periods of subsequent State and school service up to the date of purchase.


. See Sections 1311—1324 of the Public Employee Pension Forfeiture Act, Act of July 8, 1978, P.L. 752, as amended, 43 P.S. §§ 1311—1324, which provides for forfeiture of pension rights in the event of a criminal conviction.


. In Goodheart, although the Supreme Court referred to retirement benefits as a “part of total compensation", it was considered compensation in the context of whether post-1974 judges were entitled to receive the same retirement benefits as received by pre-1974 judges of the courts of common pleas. For purposes of interpreting Article V, Section 18(b) of the Constitution, I do not believe that a compensation package is synonymous with compensation as that term is referred to in the Constitution.